Exhibit 10.1

 

EXECUTION VERSION

 

SECOND LOAN MODIFICATION AGREEMENT

 

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of March 2, 2012 by and among (i) MIDCAP FUNDING V, LLC, a
Delaware limited liability company (as assignee of MIDCAP FINANCIAL, LLC, a
Delaware limited liability company), with an office located at 7255 Woodmont
Avenue, Suite 200, Bethesda, Maryland 20814 (“MidCap”), as collateral agent
(“Agent”); (ii) MidCap as a “Lender”; (iii) GENERAL ELECTRIC CAPITAL CORPORATION
(“GECC”), as a “Lender”(MidCap and GECC in their capacities as a “Lender” are
each referred to herein as a “Lender”, and are collectively referred to herein
as the “Lenders”); (iv) CELLDEX THERAPEUTICS, INC., a Delaware corporation
(“Celldex”); and (v) CELLDEX RESEARCH CORPORATION, a Delaware corporation
(“Celldex Research”; Celldex and Celldex Research are referred to herein
individually and collectively, jointly and severally, as “Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Borrower is
indebted to Lenders in connection with a loan arrangement consummated on
December 30, 2010, evidenced by, among other documents, a certain Loan and
Security Agreement, dated as of December 30, 2010, among Borrower, Agent and
MidCap as a “Lender”, as amended by a Joinder and First Loan Modification
Agreement, dated as of March 7, 2011, among Borrower, Agent and the Lenders (as
amended hereby and as it may be further amended, restated or otherwise modified
from time to time, the “Loan Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement (together with any
other document pursuant to which collateral security is granted to Agent for the
ratable benefit of the Lenders, the “Security Documents”).  Hereinafter, the
Loan Agreement and the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

Modifications to Loan Agreement.

 

1.             The Loan Agreement is hereby amended by adding the following text
at the end  of the second sentence of  Section 2.2(b) thereof:

 

“; provided, however, on the Second Loan Modification Date, the amortization
schedule of each Lender’s Term Loans shall be revised based upon: (1) the
outstanding principal amount of such Lender’s Term Loans on the Second Loan
Modification Date and (2) a straight-line principal amortization schedule ending
on the Maturity Date.”

 

2.             The Loan Agreement is hereby amended by deleting the following
text appearing as Sections 2.2(c) and 2.2(d) thereof:

 

“(c)  Mandatory Prepayments.   If the Term Loans are accelerated following the
occurrence of an Event of Default,

 

--------------------------------------------------------------------------------


 

Borrower shall immediately pay to each Lender in accordance with its respective
Pro Rata Share, an amount equal to the sum of: (i) all outstanding principal of
the Term Loans and all other Obligations, plus accrued and unpaid interest
thereon, (ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all other
sums that shall have become due and payable, including Lenders’ Expenses.

 

(d)  Permitted Prepayment of Loans.  Borrower shall have the option to prepay
all, but not less than all, of the Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Agent of its
election to prepay the Term Loans at least five (5) Business Days prior to such
prepayment, and (ii) pays to each Lender in accordance with its respective Pro
Rata Share, on the date of such prepayment, an amount equal to the sum of
(A) all outstanding principal of the Term Loans and all other Obligations, plus
accrued interest thereon, (B) the Final Payment, (C) the Prepayment Fee, and
(D) all other sums that shall have become due and payable, including Lenders’
Expenses.”

 

and inserting in lieu thereof the following:

 

“(c)  Mandatory Prepayments.   If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of:
(i) all outstanding principal of the Term Loans and all other Obligations, plus
accrued and unpaid interest thereon, (ii) the Final Payment (to the extent not
previously paid in full), (iii) the Additional Final Payment, (iv) the
Prepayment Fee, plus (v) all other sums that shall have become due and payable,
including Lenders’ Expenses.

 

(d)  Permitted Prepayment of Loans.   Borrower shall have the option to prepay
all, but not less than all, of the Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Agent of its
election to prepay the Term Loans at least five (5) Business Days prior to such
prepayment, and (ii) pays to each Lender in accordance with its respective Pro
Rata Share, on the date of such prepayment, an amount equal to the sum of
(A) all outstanding principal of the Term Loans and all other Obligations, plus
accrued interest thereon, (B) the Final Payment (to the extent not previously
paid in full), (C) the Additional Final Payment,  (D) the Prepayment Fee, and
(E) all other sums that shall have become due and payable, including Lenders’
Expenses.”

 

3.             The Loan Agreement is hereby amended by deleting the following
text appearing as Section 2.4(b) thereof:

 

2

--------------------------------------------------------------------------------


 

“(b) Final Payment.  The Final Payment, when due under Section 2.2(c) or 2.2(d),
upon acceleration of the Term Loans, or otherwise on the Maturity Date, to be
shared among the Lenders in accordance with their respective Pro Rata Shares;”

 

and inserting in lieu thereof the following:

 

“(b)  Final Payment and Additional Final Payment.  (i) The Final Payment, when
due under Section 2.2(c) or 2.2(d), upon acceleration of the Term Loans, or
otherwise on December 30, 2013,  to be shared among the Lenders in accordance
with their respective Pro Rata Shares, and (ii) the Additional Final Payment,
when due under Section 2.2(c) or 2.2(d), upon acceleration of the Term Loans, or
otherwise on the Maturity Date, to be shared among the Lenders in accordance
with their respective Pro Rata Shares;”

 

4.             The Loan Agreement is hereby amended by deleting each of the
following definitions appearing in Section 14.1 thereof:

 

““Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original Term Loan Commitment for each Term Loan being so repaid multiplied
by the Final Payment Percentage.

 

“Maturity Date” means December 30, 2013.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, under this Agreement
or the other Loan Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the performance of Borrower’s duties under the Loan Documents.

 

“Prepayment Fee” means with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i)            for a prepayment made on or after the Funding Date through and
including the date which is twelve (12) months after the Funding Date, four
percent (4.00%) of the original Term Loan Commitments;

 

3

--------------------------------------------------------------------------------


 

(ii)           for a prepayment made after the date which is twelve (12) months
after the Funding Date through and including the date which is twenty-four (24)
months after the Funding Date, two percent (2.00%) of the original Term Loan
Commitments; and

 

(ii)           for a prepayment made after the date which is twenty-four (24)
months after the Funding Date and prior to the Maturity Date, one percent
(1.00%) of the original Term Loan Commitments.”

 

and inserting in lieu thereof each of the following:

 

““Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) December 30, 2013, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original Term Loan Commitment for each Term Loan being so repaid multiplied
by the Final Payment Percentage.

 

“Maturity Date” means December 30, 2014.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
the Additional Final Payment, and other amounts Borrower owes the Lenders now or
later, under this Agreement or the other Loan Documents, including, without
limitation, interest accruing after Insolvency Proceedings begin (whether or not
allowed) and debts, liabilities, or obligations of Borrower assigned to the
Lenders and/or Agent, and the performance of Borrower’s duties under the Loan
Documents.

 

“Prepayment Fee” means with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i)            for a prepayment made on or after the Funding Date through and
including the date which is twelve (12) months after the Funding Date, four
percent (4.00%) of the original Term Loan Commitments;

 

(ii)           for a prepayment made after the date which is twelve (12) months
after the Funding Date through and including the date which is twenty-four (24)
months after the Funding Date, two percent (2.00%) of the original Term Loan
Commitments;

 

(iii)          for a prepayment made after the date which is twenty-four (24)
months after the Funding Date and prior to December

 

4

--------------------------------------------------------------------------------


 

30, 2013, one percent (1.00%) of the original Term Loan Commitments; and

 

(iv)          for a prepayment made on or after December 30, 2013, zero .”

 

5.             The Loan Agreement shall be amended by adding the following
definitions in Section 14.1 thereof in alphabetical order:

 

““Additional Final Payment” is a payment (in addition to and not in substitution
for the regular monthly payments of principal plus accrued interest and the
Final Payment) due on the earlier to occur of (a) the Maturity Date, or (b) the
acceleration of any Term Loan, or (c) the prepayment of a Term Loan pursuant to
Section 2.2(c) or (d), equal to the original Term Loan Commitment for each Term
Loan being so repaid multiplied by the Additional Final Payment Percentage.

 

“Additional Final Payment Percentage” is one-quarter of one percent (0.25%).

 

“Second Loan Modification Date” is March 2, 2012.”

 

4.             MODIFICATION FEE AND EXPENSES.  Borrower shall pay to the Lenders
a modification fee in the amount of $25,000, which fee shall be due on the date
hereof, shall be deemed fully earned as of the date hereof, and shall be shared
among the Lenders in accordance with their respective Pro Rata Share.  Borrower
shall also reimburse Agent and the Lenders for all legal fees and out-of pocket
expenses incurred in connection with this Loan Modification Agreement.

 

5.             RATIFICATION OF LOAN DOCUMENTS.  By executing and delivering this
Loan Modification Agreement, each Borrower and each Guarantor hereby
(i) reaffirms, ratifies and confirms its obligations under the Loan Agreement
and the other Loan Documents, as applicable, (ii) agrees that this Loan
Modification Agreement shall be a “Loan Document” under the Loan Agreement and
(iii) hereby expressly agrees that the Loan Agreement and each other Loan
Document shall remain in full force and effect following this Amendment and any
other action contemplated in connection herewith.  Borrower and each Guarantor
hereby ratifies, confirms, and reaffirms all terms and conditions of all
security and other collateral granted to Agent for the ratable benefit of the
Lenders, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

 

6.             PERFECTION CERTIFICATE.  Borrower hereby ratifies, confirms and
reaffirms, [all and singular,] the terms and disclosures contained in Borrower’s
Perfection Certificate dated as of December 30, 2010 as updated by the
Perfection Certificate dated March 7, 2011 delivered by Borrower to Agent and
the Lenders as updated by the marked perfection certificate attached hereto as
Exhibit A (collectively, the “Perfection Certificate”), and acknowledges,
confirms and agrees the disclosures and information Borrower provided to Agent
and the Lenders in such Perfection Certificate have not changed, as of the date
hereof.

 

7.             NO DEFENSES OF BORROWER.  Borrower and each Guarantor hereby
acknowledges and agrees that no Borrower and/or Guarantor has any offsets,
defenses, claims, or counterclaims against Agent and/or the Lenders with respect
to the Obligations, or otherwise, and that if Borrower now has, or ever did
have, any offsets, defenses, claims, or counterclaims against Agent and/or the
Lenders, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and Borrower hereby

 

5

--------------------------------------------------------------------------------


 

RELEASES Agent and/or the Lenders from any liability with respect thereto. 
Notwithstanding the generality of the foregoing, each Borrower and each
Guarantor waives, releases and agrees (and shall cause each other Borrower and
Guarantor to waive, release and agree) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.  This provision shall
survive the termination of this Loan Modification Agreement, the Loan Agreement
and the other Loan Documents.

 

8.             REPRESENTATIONS AND WARRANTIES.  To induce Agent and the Lenders
to enter into this Loan Modification Agreement Borrower does hereby warrant,
represent and covenant to Agent and Lenders that after giving effect to this
Loan Modification Agreement (i) each representation and warranty of Borrower set
forth in the Loan Agreement is hereby restated and reaffirmed as true and
correct in all material respects on and as of the date of  this Loan
Modification Agreement as if such representation or warranty were made on and as
of the date of  this Loan Modification Agreement (except to the extent that any
such representation or warranty expressly relates to a prior specific date or
period, and then is true and correct in all material aspects as of such prior
date or period), (ii) no Default or Event of Default has occurred and is
continuing as of the date hereof, and (iii) Borrower has the power and is duly
authorized to enter into, deliver and perform this Loan Modification Agreement
and this Loan Modification Agreement is the legal, valid and binding obligation
of Borrower enforceable against Borrower in accordance with its terms.

 

9.             CONTINUING VALIDITY.  Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect.  The Lenders’ agreement to
modifications to the existing Obligations pursuant to this  Loan Modification
Agreement in no way shall obligate Agent or the Lenders to make any future
modifications to the Obligations.  Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations.  It is the intention of
Agent, the Lenders and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by the Lenders
in writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

10.           CONDITION PRECEDENT TO EFFECTIVENESS OF THIS LOAN MODIFICATION
AGREEMENT.  This Loan Modification Agreement shall become effective as of date
referred to above upon the receipt by Agent, in form and substance satisfactory
to Agent and Lenders, of each of the following items:

 

A.            duly executed original signatures to this Loan Modification;

 

B.            re-delivery or supplemental delivery of the items required by the
following sections of the Loan Agreement to the extent necessary to reasonably
address changes since the Effective Date, each in form and substance reasonably
satisfactory to Agent and the Lenders: 3.1(d), (e), (g), and (n), and 3.1(c).

 

11.           COUNTERPARTS.  This Loan Modification Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument. 
Delivery of an executed signature page of this Amendment by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.

 

12.          GOVERNING LAW.  THIS LOAN MODIFICATION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

6

--------------------------------------------------------------------------------


 

13.           ENTIRE AGREEMENT.  The Existing Loan Documents as and when amended
through this Loan Modification Agreement embody the entire agreement between the
parties hereto relating to the subject matter thereof and supersede all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

 

[Signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as of the date first written above.

 

 

BORROWER:

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

By

/s/ Anthony S. Marucci

 

Name:

Anthony S. Marucci

 

Title:

President and Chief Executive Officer

 

 

 

CELLDEX RESEARCH CORPORATION

 

 

 

By

/s/ Anthony S. Marucci

 

Name:

Anthony S. Marucci

 

Title:

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

AGENT:

 

 

 

MIDCAP FUNDING V, LLC, as Agent

 

 

 

By

/s/ Luis Viera

 

Name:

Luis Viera

 

Title:

Managing Director

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

MIDCAP FUNDING V, LLC, as a Lender

 

 

 

 

By

/s/ Luis Viera

 

Name:

Luis Viera

 

Title:

Managing Director

 

 

9

--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

 

 

 

By

/s/ R. Hanes Whiteley

 

Name:

R. Hanes Whiteley

 

Title:

Duly Authorized Signatory

 

 

10

--------------------------------------------------------------------------------